Citation Nr: 1439762	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  09-06 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for residuals of left knee replacement.  

3.  Entitlement to service connection for right knee arthritis.

4.  Entitlement to service connection for residuals for a low back injury.  

5.  Entitlement to service connection for right hip arthritis.

6.  Entitlement to service connection for left hip arthritis.  

7.  Entitlement to a compensable initial rating for retinal scar as a residual of a right eye injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to January 1958 and July 1958 to November 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction for the case was subsequently transferred to Montgomery, Alabama.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a June 2014 statement from the Veteran's representative, submitted in lieu of a VA Form 646, the Veteran's representative requested a videoconference hearing in front of a Veterans Law Judge with respect to all issues on appeal.  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  As the RO schedules videoconference hearings, a remand of this matter for the requested hearing is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should schedule the Veteran for a videoconference hearing at his local regional office before a Veterans Law Judge at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



